{¶ 23} I respectfully dissent from my learned colleagues in the majority. I believe that there is significant evidence to demonstrate a meeting of the minds between the nursing home and appellant. Moreover, there is nothing in the record indicating that the terms were unconscionable. *Page 340 
 {¶ 24} In the case at bar, appellant signed two arbitration agreements on May 31, 2005. The arbitration agreement concerning "future malpractice claims" is a two-page document with three sections: (I) an "Explanation," (II) the "Agreement," and (III) the "Acknowledgments." It is written in plain language with a minimum of legal terms.
 {¶ 25} The "Explanation" section explains that the arbitration agreement is optional, a point also noted in the "Acknowledgments" section. An "Agreement" section also provides that any arbitration is to be conducted before three arbitrators, with each party choosing one arbitrator, and the two who are thereby selected choosing the third. The agreement says that the arbitration is conducted under the rules of procedure governing the American Arbitration Association, and it addresses the apportionment of costs: "Each party may be represented by counsel in connection with all arbitration proceedings and each party agrees to bear their own attorney fees and costs."
 {¶ 26} In the final section, the agreement states that the resident "understands that he/she has the right to consult with an attorney of his/her choice, prior to signing this arbitration agreement." The document also allows the resident an opportunity to rescind the agreement "by giving written notice to the facility within 60 days of the resident's discharge from the facility." It states that "if not rescinded within 60 days of resident's discharge from the facility, this arbitration agreement shall remain in effect for all claims arising out of the resident's stay at the facility." The agreement concludes with four lines of text in bold type and in all capital letters, informing the resident "that by signing this arbitration agreement each has waived his/her right to a trial, before a judge or jury * * *."
 {¶ 27} Appellant Hayes was not forced to sign the contract, and there was nothing to prevent her from changing or modifying the terms. In fact, appellant could have avoided signing the arbitration clause altogether and still have been admitted to the nursing home. Appellant's counsel argues that appellant was very old at the time she was asked to sign the forms, and the forms were complicated and confusing. However, appellant's advanced age does not preclude her from signing or comprehending an arbitration clause. An individual is assumed to be competent to sign a contract at the age of majority, unless proven otherwise. Appellant did not proffer any evidence demonstrating that she did not have the legal capacity to sign the arbitration clause. There is no evidence in the record concerning the education, employment history, cognitive abilities, or medical condition of appellant at the time she signed the agreement.
 {¶ 28} The arbitration agreement in the case at bar was voluntary, was not a condition to admission to the facility, gave appellant an opportunity to rescind the agreement, and warned her that by signing the agreement she was waiving her right to trial. The parties to an agreement should be able to rely on the fact that *Page 341 
affixing a signature that acknowledges that one has read, understood, and agreed to be bound by the terms of an agreement means what it purports to mean. The parties to a contract must be able to rely on the statements enclosed in the documents asserting that the other party understood the terms and conditions of the agreement. Butcher v. Bally Total FitnessCorp., Cuyahoga App. No. 81593, 2003-Ohio-1734,2003 WL 1785027.
 {¶ 29} The contract terms were clear, and there is nothing in the contract that would rise to the level of unconscionability. The evidence demonstrates that appellant had the mental capacity to understand the terms of the contract and that the contract provisions were fair and reasonable. Accordingly, I would affirm the lower court.